 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
      SUSAN LAURA ERB,
                                                             XXXXXXXXX
                                                        No. 1:17-cv-01398-GSA
11                                                          1:18-cv-01398 GSA
                         Petitioner,
12                                                      ORDER DIRECTING PLAINTIFF TO
             v.                                         SERVE PROOF OF SERVICE
13
      NANCY A. BERRYHILL, Acting
14    Commissioner of Social Security,
                                                        (Doc. 5)
15
                         Respondent.
16

17          Plaintiff Susan Laura Erb (“Plaintiff”) (“Plaintiff”) seeks judicial review of a final
18   decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her
19
     application for unspecified disability benefits pursuant to Social Security Act. The Scheduling
20
     Order in the above-captioned case provides, in pertinent part:
21

22                  Within thirty (30) days after service of the administrative record,
                    appellant shall serve on respondent a letter brief outlining the reasons
23                  why he/she contends that a remand is warranted. The letter brief
                    shall succinctly set forth the relevant issues and reasons for the
24                  remand. The letter brief itself shall NOT be filed with the court and
                    it shall be marked “confidential.” A separate proof of service
25                  reflecting that the letter brief was served on respondent shall be
                    filed with the court.
26
                    Doc. 5 at 2, ¶ 3 (October 11, 2018) (emphasis added).
27
            The administrative record in this case was filed on February 11, 2019. AR 9. Although
28
                                                        1
 1   more than thirty (30) days have passed since Defendant lodged the administrative record in this

 2   court, Plaintiff has failed to file proof of timely service on Defendant.

 3           Accordingly, Plaintiff is hereby ORDERED to file proof of service of the confidential

 4   letter brief within five (5) days of this order. In the event that Plaintiff fails to file proof of

 5   service within five days, the court may dismiss this case for failure to prosecute or impose other

 6   sanctions.

 7
     IT IS SO ORDERED.
 8

 9       Dated:     April 8, 2019                              /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
